Case 1:20-cv-00279-JPC Document 29
                                27 Filed 01/04/21
                                         12/29/20 Page 1 of 2
Case 1:20-cv-00279-JPC Document 29Plaintiff's
                                      Filed   request for an extension of time to move to remand is GRANTED.
                                                 01/04/21 Page 2 of 2
                                  Plaintiff shall move to remand by January 29, 2021. Absent exceptional
                                                 circumstances, this will be the last time the Court grants this extension.

                                                 Further, the Initial Pretrial Conference scheduled for January 8, 2021, at 2:00
                                                 p.m. is hereby adjourned to January 20, 2021, at 2:00 p.m. Unless the Court
                                                 directs otherwise, the Court plans to conduct the conference by teleconference.
                                                 Any party that is proceeding in this case pro se is required to appear at this
                                                 conference. At the scheduled time, counsel for all parties should call (866)
                                                 434-5269, access code 9176261.

                                                 The Clerk of Court is respectfully directed to mail a copy of this Order to the pro se
                                                 Defendant. The Clerk of Court is further directed to close the motions pending on
                                                 Dkts. 26, 27.


                                         SO ORDERED.
                                         Date: January 3, 2021
                                                                               ___________________________
                                              New York, New York               JOHN P. CRONAN
                                                                               United States District Judge
